t c summary opinion united_states tax_court elazar m cole petitioner v commissioner of internal revenue respondent docket no 4501-14s filed date elazar m cole pro_se richard j hassebrock for respondent summary opinion ashford judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax continued pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case after concessions one issue remains for decision whether petitioner a citizen_of_the_united_states and a permanent resident of israel may exclude from taxable_income proceeds from sales of stock made while he was a permanent resident of israel petitioner argues he is exempt from taxation pursuant to the convention between the government of the united_states of america and the government of israel with respect to taxes on income u s -israel date tax_treaties cch para hereinafter convention respondent disagrees we hold that petitioner is not exempt from taxation under the convention background the parties submitted this case to the court for decision without trial under rule the court incorporates by reference the parties’ stipulation of facts and accompanying exhibits petitioner elazar cole resided in israel at the time his petition was filed and was a citizen_of_the_united_states throughout in petitioner became continued court rules_of_practice and procedure monetary amounts are rounded to the nearest dollar a permanent resident of israel after moving there in as a result of moving to israel petitioner qualifies for a 10-year israeli tax_holiday which exempts him from israeli tax on non-israeli-source capital_gain income before moving to israel petitioner purchased big_number shares of stock in neogen corporation neogen a michigan incorporated entity for dollar_figure on date petitioner sold big_number shares of neogen stock on date for dollar_figure and then sold his remaining big_number shares of neogen stock on date for dollar_figure as a result petitioner’s total_proceeds were dollar_figure after subtracting his dollar_figure basis petitioner realized total long-term in amendment to the israeli income_tax ordinance provided new immigrants and returning israelis a 10-year tax_holiday from israeli tax that would otherwise be imposed on foreign_source_income income_tax ordinance sec b isr translated in ministry of finance http www financeisrael mof gov il financeisrael docs en legislation fiscalissue s 5721-1961_income_tax_ordinance_ 5bnew_version 5d pdf see also alon kaplan et al israeli tax benefits for new immigrants and expatriates emerging issue sec_5383 the parties’ stipulation of facts states that petitioner’s total stock basis in the big_number shares of neogen stock is dollar_figure with dollar_figure and dollar_figure as the costs for two purchases of neogen stock by petitioner which is incorrect the transaction confirmation statements attached to the parties’ stipulation of facts show that petitioner paid dollar_figure and dollar_figure we may disregard stipulations that are clearly contrary to the facts disclosed by the record see 93_tc_181 thus we find that petitioner purchased the stock for dollar_figure and dollar_figure and that his basis in the stock was dollar_figure capital_gain of dollar_figure from the sale of his big_number shares of neogen stock in petitioner timely filed form_1040 u s individual_income_tax_return for the taxable_year and attached schedule d capital_gains_and_losses on which he reported the dollar_figure of proceeds from the sale of neogen stock however petitioner did not include any of the proceeds in his taxable_income in date petitioner submitted form 1040x amended u s individual_income_tax_return for the taxable_year and attached an explanation as to why he had excluded the proceeds from his sale of neogen stock the explanation states please note this transaction is to reverse the gain from the neogen sale reported above as per trust agreement and detailed within the no tax should be administered on this transaction persuant sic to treatise sic between the united_states and taxpayers sic resident country israel on date respondent mailed petitioner a notice_of_deficiency for the taxable_year determining a deficiency in petitioner’s federal_income_tax of dollar_figure and an accuracy-related_penalty pursuant to sec_6662 of dollar_figure on date petitioner timely filed a petition with this court disputing the determination discussion in general the commissioner’s determinations set forth in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving otherwise rule a 290_us_111 petitioner does not contend that the burden_of_proof should shift to respondent under sec_7491 nor has he established that the requirements for shifting the burden_of_proof have been met accordingly the burden_of_proof remains on petitioner see sec_7491 a fundamental principle of u s tax law is that u s citizens are subject_to federal_income_tax on their worldwide income 265_us_47 135_tc_222 see also sec_61 gross_income includes all income from whatever source derived including g ains derived from dealings in property however sec_894 provides that the federal_income_tax provisions shall be applied to any taxpayer with due regard to any treaty obligation of the united_states which applies to such taxpayer petitioner contends that pursuant to the convention the proceeds from respondent later conceded the sec_6662 penalty his sale of neogen stock in are not subject_to federal_income_tax petitioner cites article paragraph of the convention which generally provides that a resident of one of the contracting states shall be exempt from tax by the other contracting state on gains from the sale exchange or other_disposition of capital assets convention para at big_number on the other hand respondent contends that petitioner’s stock sale proceeds remain subject_to federal_income_tax pursuant to article paragraph of the convention commonly known as the saving clause which provides that n otwithstanding any provisions of this convention except paragraph a contracting state may tax its residents and its citizens as if this convention had not come into effect id at big_number this court has analyzed similar saving clauses and has stated that article does not stand alone and its effect is completely eliminated here by the saving clause since petitioner is a united_states citizen filler v the convention between the government of the united_states of america and the government of israel with respect to taxes on income u s -israel date tax_treaties cch para hereinafter convention includes the traditional saving clause present in many u s income_tax treaties under which the united_states reserves the right to tax its citizens and residents treasury_department technical explanation of the convention tax_treaties cch para at big_number see also 74_tc_406 noting that although many foreign countries tax their residents on their worldwide income the united_states insists on the inclusion of a saving clause in its tax_treaties in order to reserve its right to tax both its citizens and residents on their worldwide income commissioner 74_tc_406 analyzing saving clause in u s -france income_tax treaty with respect to article dependent_personal_services of that treaty we have stated that the effect of the saving clause is to reserve the right of the united_states to tax its citizens and residents on the basis of the provisions of the internal_revenue_code without regard to the provisions of the treaty id see also 142_tc_405 analyzing saving clause in u s -finland income_tax treaty 86_tc_971 analyzing saving clause in u s -canada income_tax treaty treasury_department technical explanation of the convention tax_treaties cch para at big_number hereinafter technical explanation explaining that if the recipient of gain is a resident of one contracting state and a citizen of the other contracting state that other contracting state may tax the citizen-recipient without regard to article because of the saving clause of article paragraph revrul_59_56 1959_1_cb_737 stating that the purpose of saving clause provisions in income_tax treaties is to make it understood that the united_states reserves the right in the case of its citizens residents or corporations to include in its tax_base all items of income taxable under its revenue laws accordingly petitioner is not entitled to exclude from taxation the proceeds from his sale of neogen stock pursuant to article paragraph of the convention because he is a u s citizen and the proceeds are subject_to federal_income_tax under the convention’s saving clause petitioner contends that disallowing the article paragraph exemption under the saving clause is unreasonable because such treatment effectively entitles the saving clause to nullify the convention we disagree the saving clause does not nullify the convention it nullifies the benefits provided by certain provisions to current citizens and certain former residents and citizens convention para at big_number para at big_number see also filler v commissioner t c pincite the convention provides that certain of its articles take precedence over the saving clause--but article is not among them convention para at big_number in addition the saving clause applies only to current citizens and certain former residents and citizens of a contracting state who currently reside in the other contracting state id para at big_number see also filler v commissioner t c pincite as this court has previously held the saving article paragraph of the convention preserves certain benefits conferred by the contracting state under article grants article social_security payments article governmental functions article teachers article students and trainees article relief from double_taxation article nondiscrimination article mutual_agreement_procedure and article diplomatic and consular officers convention para at big_number thus these articles generally are not subject_to the convention’s saving clause clause operates to deny certain treaty benefits to u s citizens and it is valid abrahamsen v commissioner t c pincite duncan v commissioner t c pincite filler v commissioner t c pincite petitioner argues that the phrase shall be exempt in article and the phrase may tax in the saving clause taken together indicate a limited application of the saving clause to article as discussed the convention provides that certain of its articles take precedence over the saving clause but article is not one of them see supra note and accompanying text see also filler v commissioner t c pincite holding that since the saving clause in the u s -france income_tax treaty does not include article among the articles which take precedence over it it has the effect of providing that the internal revenue code’s income source allocation rules are applicable to u s citizens revrul_59_56 supra emphasizing that one of the fundamental principles of treaty interpretation is that particular clauses and phrases should not be studied as detached expressions but rather every part of a treaty must be considered in determining the meaning of any of its parts furthermore the saving clause is clearly intended to apply to article see technical explanation para at big_number accordingly the saving clause is not limited in its application to article finally we reject the premise urged by petitioner that respondent’s concession of the sec_6662 accuracy-related_penalty indicates that petitioner’s convention position is legitimate and proper respondent’s concession has no impact on our conclusion with respect to the contested deficiency see sparks nugget inc v commissioner tcmemo_1970_74 aff’d 458_f2d_631 9th cir in conclusion we hold that petitioner must recognize total long-term_capital_gain of dollar_figure attributable to his sale of neogen stock in that amount is includible in gross_income by virtue of sec_61 and for the reasons stated above is not excluded under the convention in reaching our holding herein we have considered all arguments made and to the extent not discussed above we find them to be moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
